Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 28, 2018

                                     No. 04-18-00858-CR

                                    Evangelos PAGONIS,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 144th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2008CR6730
                     Honorable Catherine Torres-Stahl, Judge Presiding


                                       ORDER

       Pursuant to a plea bargain agreement, appellant Evangelos Pagonis pleaded nolo
contendere to the offenses of indecency with a child by exposure and indecency with a child by
sexual contact. The trial court sentenced appellant on February 10, 2010.

     On November 2, 2018, this court received a document titled “Appeal Order for
Commutation of Sentence,” in which appellant appears to request that his sentences be
commuted because his deportation to Canada is imminent.

        Upon review, it appears this court lacks jurisdiction over this matter. A defendant may
appeal a judgment imposing a sentence or another appealable order. See TEX. R. APP. P. 26.10.
It does not appear that appellant is seeking to appeal the judgments imposing his sentences or
any other appealable order.

       Accordingly, we ORDER that appellant show cause in writing on or before December
10, 2018 why this appeal should not be dismissed for lack of jurisdiction.



                                                   _________________________________
                                                   Irene Rios, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of November, 2018.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court